DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is considered by the examiner.

Claim Interpretation
Regarding the limitation reciting “an image formation region” in claims 6-8, absent a specific definition in the specification, this limitation is interpreted under the broadest reasonable interpretation to encompass any portion of a surface or object having colored or printed matter, wherein the colored or printed matter would be considered as an image formed within the region.
Regarding the limitation reciting “a background image” in claim 8, absent a specific definition in the specification, this limitation is interpreted under the broadest reasonable interpretation to encompass any colored or printed matter which has an additional layer of material on top, such that the colored or printed matter would serve as a background for the additional layer of material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation reciting “a same one of the information codes” in lines 3-4 of claim 5 is indefinite because it is unclear whether the term “same” is referring to the “single information code” in lines 8 and 9 of claim 1. Moreover, there is insufficient antecedent basis for this limitation because claim 1 only recites a single information code.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waumans et al. (US 8,827,315 B2) in view of Sugiyama et al. (US 6,934,043, cited on ISR).
Regarding claim 1, Waumans et al. teaches a recording medium in a card form (31; security document, col 2, Ln 35-40, see Fig. 3 below) comprising a substrate (38; backside lamella, col 2, Ln 53-55, Fig. 3) and a color development layer laminated on the substrate (35-37; lamellae, Fig. 3). Waumans et al. further teaches the color visible from a direction perpendicular to the perimeter edge, col 3, Ln 3-4). 

    PNG
    media_image1.png
    469
    578
    media_image1.png
    Greyscale

Fig. 3. in Waumans et al. (US 8,827,315 B2) showing a security document (31) containing lamellae (35-37) filled with coloured matters (21-22) and laminated between a front lamella (31) and a back lamella (38).

Absent a specific definition in the specification, the limitation reciting “a color development layer” is understood under the broadest reasonable interpretation to encompass any layer capable of developing color. As the security document of Waumans et al. comprises a layer that can be filled with differently coloured matters in order to form alphanumeric characters visible on the perimeter edge surface (col 2, Ln 40-47), the reference meets the aforementioned limitations.
Waumans et al. further teaches a plurality of the color development layers being laminated (35-37; lamellae, Fig. 3; col 2, Ln 48-50), and a plurality of lines for security 
Waumans et al. not expressly teach the plurality of color development layers being configured to differ from each other in energy threshold necessary for color development and in color given by color development. However, in the analogous art of thermosensitive recording media, Sugiyama et al. teaches the plurality of color development layers being configured to differ from each other in energy threshold (heat sensitivity, col 4, Ln 33-44) necessary for color development) and in color given by color development (wherein the colors are cyan, magenta, and yellow, col 4, Ln 33-44). Sugiyama et al. further teaches the color development layers having optical fixability, wherein the layers can be irreversibly colored at specific wavelengths (col 4, Ln 58-67; col 5, Ln 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security document of Waumans et al. by configuring the plurality of color development layers to differ in energy threshold and color, as taught by Sugiyama et al., in order to enable control over selectively coloring each layer.
Regarding claim 5, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and Waumans et al. further teaches a plurality of lines for security corresponding to an information code being arranged in a thickness direction of 
As to the limitation regarding the plurality of information codes, Waumans et al. teaches forming lines that encode data or information (col 4, Ln 13-30). Whether the plurality of lines for security correspond to one information code or to several information codes does not impart any additional structural limitations to the claimed article.
Regarding claims 6-8, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and Waumans et al. further teaches the recording medium including an image formation region in which an image is formed by color development of the color development layer (col 2, Ln 40-53; wherein any part of the top face of the security document may be considered the image formation region).
Waumans et al. further teaches the line for security extending to the image formation region and the line for security extending from a high contrast portion of the image toward the end face (Fig. 1, wherein the holes are formed around the perimeter of the card, extending from one edge having a high-contrast photograph, passing through a region containing identification information, and extending toward an end face of the card). Waumans et al. further teaches the line for security formed as a background image in the image formation region, wherein the holes serving as the image formation region may be covered by one or more additional layers (col 4, Ln 62-67; col 5 Ln 1-2).
Regarding claim 11, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and while Waumans et al. does not expressly teach the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium of the combination of Waumans et al. and Sugiyama et al. by laminating the color development layers in ascending order of energy threshold as taught by Sugiyama et al. in order to enable control over selectively coloring each layer by application of varying amounts of energy.
Regarding claims 12 and 13, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and Waumans et al. further teaches that the colorant used to form the color development layers may be cyan, magenta, yellow, black, or mixtures thereof, and wherein the color development layers have been set in a color development state (filled with colored material) or non color development state (unfilled, or filled with non-colored material) to form the lines for security corresponding to the information code (col 2, Ln 35-47; col 5, Ln 43-54; col 7, Ln 9-16). It is noted that the limitation “the color development layers…have been set…simultaneously with formation of the lines for security” is a process limitation and does not determine the patentability of the product. See MPEP § 2113.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Waumans et al. (US 8,827,315 B2) in view Sugiyama et al. (US 6,934,043, cited on ISR) as applied to claim 1 above, and further in view of Ikuo et al. (JP 07-061181, cited on IDS).
Regarding claim 9, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above but does not expressly teach a hiding layer laminated to hide presence of the line for security when the line for security is observed from a front face of the card.
However, in the analogous art of recording media for preventing forgery, Ikuo et al. teaches a hiding layer laminated to hide presence of the line for security when the line for security is observed from a front face of the card ([0009], [0013], and see #5 in Figs. 1 and 3). Ikuo et al. further teaches an information recording medium having a high security property, achievable by protecting “truth information” with a hiding layer capable of reversible color change ([0009], [0013]).
The limitation reciting “to hide presence of the line for security when the line for security is observed from a front face of the card” contains functional language referring to an intended use of the hiding layer. Therefore, as Ikuo et al. teaches a laminated hiding layer capable of hiding presence of the line for security when the line for security is observed from a front face of the card, the reference meets the aforementioned limitations. See MPEP § 2113.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security document of Waumans et al. in 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claim 5 and 6 over 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention is overcome by Applicant’s amendments in the response filed February 8, 2021.
However, in light of the amendments made to claim 5, new issues under 35 USC 112(b) are raised in the Office Action above.

Response- Claim Rejections - 35 USC § 102 and 103
Applicant's arguments, see pages 6-9, filed February 8, 2021, with respect to the rejection of previously pending dependent claim 10 over Waumans et al. (US 8,827,315) in view of Sugiyama et al. (US 6,934,043) have been fully considered but they are not persuasive.
Regarding Applicant's argument on page 7 that Waumans et al. is directed to a device with a contrary objective and operation as compared to the claimed recording medium, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
With respect to newly amended claim 1, the Applicant argues on page 7 that in the article made by Waumans et al. it is not possible to add display information after manufacture. This argument is not persuasive. Waumans et al. further teaches several other security features, including photochromic ink or thermochromic ink, which may be combined with the features noted above in order to improve the falsification prevention property of the security document (col 9, Ln 4-22). By using photochromic ink or thermochromic ink to create the plurality of lines for security, the security document would be modifiable by application of light or heat even after assembly of the article. Moreover, it is noted that the features upon which the Applicant relies (i.e., that the display information is modifiable upon completion of manufacture) are not recited in the claims.
Further regarding newly amended claim 1, the Applicant argues that the limitations from previously pending dependent claim 10 are not directed to a process of manufacture, but rather are directed to a property of the card. These arguments are persuasive, and thus the rejection on the basis of the process limitation interpretation is withdrawn. However, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of newly amended claim 1, which is thus rejected under 35 USC 103 for the reasons set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                 


/IAN A RUMMEL/Primary Examiner, Art Unit 1785